ACCEPTED
                                                                                                                  03-17-00365-cv
                                                                                                                       21306984
                                                                                                       THIRD COURT OF APPEALS
                                                                                                                 AUSTIN, TEXAS
                                                                                                              12/14/2017 4:57 PM
                                                                                                               JEFFREY D. KYLE
                                    515 Congress Avenue, Suite 1900 | Austin, TX 78701                                    CLERK
                                         Phone 512.708.1000 | Fax 512.708.1002
                                                  www.beckredden.com

AMANDA TAYLOR                                                                                   RECEIVED IN
                                                                                         3rd COURT OF APPEALS
BOARD CERTIFIED • CIVIL APPELLATE LAW                                                     ataylor@beckredden.com
                                                                                               AUSTIN, TEXAS
TEXAS BOARD OF LEGAL SPECIALIZATION                                                       Direct: (512) 900-3217
                                                                                         12/14/2017 4:57:32 PM
                                                                                             JEFFREY D. KYLE
                                               December 14, 2017                                     Clerk


RE:      Cortez v. Brown, et. al., No. 03-17-00365-CV, in the Court of Appeals for the Third
         Judicial District of Texas, in Austin.



Jeffrey D. Kyle, Clerk                                                                      Via E-Filing
Third Court of Appeals
P.O. Box 12547
Austin, Texas 78711-2547

Dear Mr. Kyle:

          On December 13, 2017, Appellant in the above-referenced case filed a Response to
the Appellees’ Motion to Dismiss for Want of Jurisdiction, and his counsel filed a Motion for
Leave to File an Amended Notice of Appeal. The Appellees intend to file a Reply in support
of their Motion and a Response to the Motion on or before December 29, 2017. Although
we would normally respond within 10 days, extra time is needed due to out-of-town travel
for the holidays beginning on December 15, and due to the complexity of issues raised and
volume of outside-of-the-record documents attached to Appellant’s Response.

         Please provide a copy of this letter to the Honorable Justices of our assigned panel.
Should you have any questions, please do not hesitate to contact me.

                                                        Sincerely,



                                                        Amanda Taylor


AGT/jlv
CC:      Brian Thompson (via email)
         Aaron Boone (via email)
December 14, 2017
Page 2




                           CERTIFICATE OF SERVICE
       I hereby certify that a true and correct copy of the foregoing letter has been
electronically filed and served on all counsel below on December 14, 2017. See Tex. R.
App. P. 9.2(c)(1), 9.5(b)(1).

      BROTHERTON LAW FIRM                         SUSAN VANCE LAW PLC
      William J. Brotherton                       Susan S. Vance
      Shawn M. Brotherton                         201 W. 5th Street, Suite 1100
      2340 FM 407, Suite 200                      Austin, Texas 78701
      Highland Village, TX 75077                  susan@svancelaw.com
      william@brothertonlaw.com                   866-523-5449 Fax
      shawn@brothertonlaw.com
      972-317-0189 Fax


                                              /s/ Amanda G. Taylor
                                              Amanda G. Taylor